Tom Glaze, Justice, concurring. While I agree the state’s conduct improperly misled the appellant and we are required to reverse and remand this case, I do not agree that the trial court, upon retrial, must exclude the photographs marked as exhibits 103, 104, 105, 106, 108 and 109. I concede these particular photographs are gruesome, but this was an extremely gruesome, horrible crime. This court has held that a photograph is admissible when it tends to corroborate the testimony of a witness, show the nature or extent of the wounds or the savagery of an attack, or is useful to enable a witness to better understand the testimony. See Gruzen v. State, 267 Ark. 380, 591 S.W.2d 342 (1979). Here, the proffered photographs depict a brutal and savage crime — the victim was killed when her head was run over by a car. In ruling the foregoing photographs inadmissible, the majority relies on Berry v. State, 290 Ark. 223, 718 S.W.2d 447 (1986). The Berry case, however, cited and relied on Gruzen and in no way overruled the foregoing principle embraced by the Gruzen court. The Berry decision merely reflected this court’s reaction in that case to the carte blanche acceptance of inflammatory photographs by the trial judge. Here, the trial judge did not automatically accept all the photographs of the victim, and, in fact, he excluded a number of photographs of the victim, four of which were of skull fragments. The holding in Berry instructs a trial judge to do a careful analysis of the probative value of the photographs versus their prejudicial effect. As I pointed out above, the state was justified in introducing the repugnant photographs (which the majority now chooses to exclude) in order to prove the savagery of the act used to kill the victim. On the other hand, I see minimal prejudice caused by their introduction in view of the strong evidence — aside from or in addition to accomplice Phillips’ incriminating statements — that shows the appellant committed the crime. The following are examples of the other evidence bearing on appellant’s guilt: (1) Strobbe and Phillips were at Round One (a bar) the morning of the murder, and the victim was seen on top of Phillips’ car; (2) Strobbe told the owner of the bar that he was going to “get him some,” but then said he was kidding and that he was going home; (3) the victim was in the appellant’s car when he and Phillips left Round One, and the car drove off in the direction of Mound Road (where the body of the victim was found later that morning); (4) a tan shirt bearing the name “David” and a pencil with the name “David Strobbe” inscribed on it were found near the scene of the crime; (5) a similar shirt had been given to the appellant by his employer, and other evidence reflected that on the morning of the murder the appellant wore a similar shirt to the one found at the scene of the crime; (6) a beard net, similar to the one found in appellant’s car was found at the scene with blood on it; (7) blood that matched the characteristics of the victim’s blood was found inside and underneath appellant’s car, and on his tennis shoes; (8) dyed Caucasian-head hairs were found on the inside rim of the left rear tire on appellant’s car, on the lower bottom panel below the passenger side door, and on the tan shirt bearing the name “David” found at the crime scene; (9) in a statement to the police, appellant stated that he had not loaned his car to anyone; (10) appellant had scratch marks on his back. This court has stated that the determination of the trial court will not be reversed absent an abuse of discretion. Berry, 290 Ark. 223, 718 S.W.2d 447. The trial judge in this cause analyzed the state’s photographs, excluded a number of them and admitted a large number of others. I am unwilling to say the judge abused his discretion in deciding the probative value of the photographs outweighed the prejudice they might have caused. Both the case law and the circumstances of this case support that judge’s ruling, and in my view, the majority is merely substituting its own discretion for that of the trial judge’s. Hays, J., joins in this concurrence.